Affirmed as Reformed and Memorandum Opinion filed January 27, 2005








Affirmed as Reformed and Memorandum Opinion filed
January 27, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00534-CR
____________
 
ALARIC KEVIN DAWSON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 182nd District
Court
Harris County,
Texas
Trial Court Cause No. 786,527
 

 
M E M O R A N D U M   O
P I N I O N
This is an appeal from revocation of appellant=s community supervision.  In 1998, a jury found appellant guilty of
aggravated sexual assault, assessed punishment at ten years= imprisonment, and recommended that
appellant be placed on community supervision. 
The trial court followed the jury=s recommendation and sentenced
appellant to ten years= imprisonment, probated for ten years.  On April 26, 2004, the court revoked the
community supervision.  Appellant filed a
written notice of appeal.




First, the State asks this court to reform the trial court=s judgment of April 26, 2004, because
it shows an erroneous sentence of ten years= imprisonment in the Institutional
Division of the Texas Department of Criminal Justice.   The State agrees that the trial court=s docket reflects the sentence
actually imposed, five years= imprisonment. 
Accordingly we reform the judgment to reflect that appellant was
sentenced to five years= imprisonment in the Institutional Division of the Texas
Department of Criminal Justice.
Second, appellant=s appointed counsel filed a brief in
which he concludes the appeal is otherwise wholly frivolous and without
merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting
a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and no motion to review the record or pro
se response has been filed.
We agree the appeal, aside from reformation of the judgment
as to punishment, is wholly frivolous and without merit.  Further, we find no reversible error in the
record.  A discussion of the brief would
add nothing to the jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed as
reformed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 27, 2005.
Panel consists of Justices Yates,
Edelman, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).